

116 S3014 IS: Preventing the Spread of Nuclear Weapons Act of 2019
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3014IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require congressional approval for civilian nuclear cooperation under certain circumstances, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing the Spread of Nuclear Weapons Act of 2019.
 2.FindingsCongress makes the following findings: (1)The statement by President Recep Tayyip Erdoğan of Turkey on September 4, 2019, that he cannot accept a state of affairs in which Turkey has no missiles armed with nuclear warheads follows other concerning statements from senior officials that the Government of Turkey may pursue a nuclear-weapons capability, which runs counter to its obligations under the Nuclear Nonproliferation Treaty and the bipartisan United States objective of negotiating a weapons of mass destruction-free zone in the Middle East.
 (2)A United States civilian nuclear cooperation agreement with Turkey, signed in 2008 and up for automatic renewal in 2023, does not currently have to be submitted for congressional review, denying Congress the opportunity to insist upon a renewed agreement—a prohibition on Turkey’s enrichment of uranium or reprocessing of plutonium on its own territory in keeping with the strongest possible nonproliferation gold standard.
			3.Congressional approval required for civilian nuclear cooperation agreements under certain
			 circumstances
 (a)In generalNotwithstanding any other requirements under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the President, concurrent with submitting a proposed civilian nuclear cooperation agreement with a foreign country in accordance with the requirements of such section 123, and 60 days prior to the renewal of any pre-existing civilian nuclear cooperation agreement, shall submit to Congress a report—
 (1)declaring any credible evidence that the foreign country intends, conditionally or unconditionally, to pursue a nuclear program that is not inherently peaceful, including public statements to that effect by a senior leader of that foreign country;
 (2)citing any instance in which the foreign government has violated the Chemical Weapons Convention, the Biological Weapons Convention, or the Nuclear Nonproliferation Treaty, or otherwise violated international standards with respect to the development, storage, deployment, or use of weapons of mass destruction;
 (3)stating whether or not the foreign government has committed to not enrich uranium or reprocess plutonium on its own territory concurrent to a submitted proposed civilian nuclear cooperation agreement or a renewal of any pre-existing civilian nuclear cooperation agreement; and
 (4)stating whether or not the foreign government has committed to sign and ratify the Additional Protocol to its International Atomic Energy Agency Safeguards Agreement.
 (b)Required actionsIf a report submitted under subsection (a) describes any known instance set forth under paragraphs (1) and (2) of such subsection, then, notwithstanding any other requirements under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the civilian nuclear cooperation agreement with the foreign country in question, or the renewal of any pre-existing agreement, may only enter into effect on or after the date on which both of the following conditions have been met:
 (1)The President has submitted a proposed agreement with the foreign country in accordance with the requirements of such section 123.
 (2)On or after the date of the submission of the proposed agreement under paragraph (1), a joint resolution stating that Congress approves such agreement has been enacted.
 (c)ExemptionsThe requirements under subsection (b) do not apply to any country that— (1)is a member of the North Atlantic Treaty Organization; and
 (2)is a Nuclear Weapon State as defined by the Nuclear Nonproliferation Treaty. (d)DefinitionsIn this section:
 (1)Biological Weapons ConventionThe term Biological Weapons Convention means the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow, April 10, 1972.
 (2)Chemical Weapons ConventionThe term Chemical Weapons Convention means the Convention on the Prohibition of the Development, Production, Stockpiling and use of Chemical Weapons and on their Destruction, done at Paris, January 13, 1993.
 (3)Nuclear Nonproliferation TreatyThe term Nuclear Nonproliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow, July 1, 1968.